DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
The claims are originally presented having a filing date of May 1, 2020. Applicant’s claim for the benefit of provisional application KR10-2019-0052380 with the filing date of May 3, 2019 is acknowledged. 

	Information Disclosure Statement
The information disclosure statements (IDS) submitted on May 1, 2020; November 3, 2020; and August 30, 2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: 
Paragraph 105 has “object 300” when referring to Fig. 7, Figure 7 has object 200.
Paragraph 110 the term “object” lacks a reference number when referring to Fig. 8.
Paragraph 170 has “acceleration sensor 230” when referring to Fig. 17, Figure 17 has acceleration sensor 231.  
Appropriate correction is required.
The use of the terms USB, WIFI, BLUETOOTH, and JAVA which are trade names or marks used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the terms.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7-15, and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Aoude et al. (USP 10,235,882) referred to as “Aoude”.
Regarding claim 1, Aoude anticipates An electronic device for assisting autonomous driving of a vehicle, the electronic device comprising: a communicator (see at least Aoude Col 2 Lines 12-15: "There is another communication device to communicate with a central server. The 15 device of one of the ground transportation entity includes a mobile communication device."), a memory storing one or more instructions; and a processor configured to execute the one or more instructions stored in the memory to (see at least Aoude Col 1 Lines 37-39: "there is a processor and a storage for instructions executable by the processor to perform actions including the following"): obtain object data of an object located in a driving environment of the vehicle (see at least Aoude Col 23-24 Lines 67-3: "The data included in the unified format from all of the sensors will include the global location, speed, and heading of every entity using the intersection independently of how it was detected."), based on determining that the object incapable of communicating with the vehicle (see at least Aoude Col 32 Lines 44-45: "To address the conflict, the RSE can filter the connected road entities from its list of dark entities."), obtain an object situation of the object, the object situation being determined based on the object data (see at least Aoude Col 24 Lines 4-7: "Armed with this unified global data, a smart RSE can not only detect and predict the movement of entities, but also can determine the relative positions and headings of different entities with respect to each other."), determine whether the object situation is a dangerous situation (see at least Aoude Col 24 Lines 7-9: "Therefore, the SRSE can achieve improved detection and prediction of dangerous situations."), based on determining the object situation, determine a message type for notifying at least one of the object data and the object situation to the vehicle (see at least Aoude Col 10 Lines 1-6: "We use the term "early warning" broadly to include, for example, any notice, alert, instruction, command, broadcast, transmission, or other sending or receiving of information that identifies, suggests, or is in any way indicative of a dangerous situation and that is useful for collision avoidance."), and transmit a message generated according to the determined message type through the communicator (see at least Aoude Col 11 Lines 24-26: "The system can be tailored to make predictions for that particular intersection and to send alerts to the entities in the 25 vicinity of the device broadcasting the alerts.").
Regarding claim 2, Aoude remains as applied to claim 1. Aoude further anticipates wherein the processor is further configured to execute the one or more instructions to generate an emergency message including information about the dangerous situation and transmit the emergency message to the vehicle (see at least Aoude Col 18 Lines 37-40: "If a hazard is predicted, a message will be broadcast from the RSE to the OBE or the OPE or both, alerting each entity of 40 the intended path of the other").
Regarding claim 3, Aoude remains as applied to claim 2. Aoude further anticipates wherein the processor is further configured to execute the one or more instructions to determine a transmission time point for transmitting the emergency message based on a degree of danger of the dangerous situation (see at least Aoude Col 18 Lines 40-42: " allowing each of them to take a pre-emptive action with enough time to avoid the collision.").
Regarding claim 7, Aoude remains as applied to claim 1. Aoude further anticipates wherein the processor is further configured to execute the one or more instructions to determine whether the object is capable of communicating with the vehicle, based on at least one of the obtained object data or identification information of the object, the identification information being transmitted from the object (see at least Aoude Col 31 Lines 61-64: "Dark road entities do not advertise (e.g., broadcast) their location, so they are invisible to connected entities that may expect all road entities to broadcast their information (that is, to be connected entities).").
Regarding claim 8, Aoude remains as applied to claim 1. Aoude further anticipates a sensing unit comprising at least one sensor, wherein the processor is further configured to execute the one or more instructions to control the at least one sensor to obtain the object data of the object (see at least Aoude Col 1 Lines 32-34: "The equipment includes an input to receive data from a sensor oriented to monitor ground transportation entities at or near the intersection.").
Regarding claim 9, Aoude remains as applied to claim 1. Aoude further anticipates wherein the processor is further configured to execute the one or more instructions to receive the object data obtained by an external server from the external server through the communicator (see at least Aoude Col 11-12 Lines 65-1: "To capture the behaviors of 65 the entities the RSE collects information from the sensors, other RSEs, OBEs, OPEs, local or central servers, and other data processing units.").
Regarding claim 10, Aoude remains as applied to claim 1. Aoude further anticipates wherein the object data comprises at least one of a time point at which the object is sensed, a location of the object, a moving speed of the object, a moving direction of the object, or an expected moving path of the object (see at least Aoude Col 23-24 Lines 67-3: "The data included in the unified format from all of the sensors will include the global location, speed, and heading of every entity using the intersection independently of how it was detected.").
Regarding claim 11, Aoude remains as applied to claim 1. Aoude further anticipates wherein the processor is further configured to execute the one or more instructions to analyze the object situation of the object, the object situation indicating whether the object is in the dangerous situation, based on the object data (see at least Aoude Col 24 Lines 4-9: "Armed with this unified global data, a smart RSE can not only detect and predict the movement of entities, but also can determine the relative positions and headings of different entities with respect to each other. Therefore, the SRSE can achieve improved detection and prediction of dangerous situations.").
Regarding claim 12, Aoude remains as applied to claim 1. Aoude further anticipates wherein the processor is further configured to execute the one or more instructions to receive the object situation of the object, the object situation being determined by an external server, from the external server through the communicator (see at least Aoude Col 14 Lines 41-44: "When a local computational overload happens, the RSE can offload some of the tasks to another computing unit. The other computing unit could be nearby the RSE or remote, such as a server.").
Regarding claim 13, Aoude anticipates A method of assisting autonomous driving of a vehicle, the method comprising: obtaining object data of an object located in a driving environment of the vehicle (see at least Aoude Col 23-24 Lines 67-3: "The data included in the unified format from all of the sensors will include the global location, speed, and heading of every entity using the intersection independently of how it was detected."); based on determining that the object is incapable of communicating with the vehicle (see at least Aoude Col 32 Lines 44-45: "To address the conflict, the RSE can filter the connected road entities from its list of dark entities."), obtaining an object situation of the object, the object situation being determined based on the object data (see at least Aoude Col 24 Lines 4-7: "Armed with this unified global data, a smart RSE can not only detect and predict the movement of entities, but also can determine the relative positions and headings of different entities with respect to each other."), determining whether the object situation is a dangerous situation (see at least Aoude Col 24 Lines 7-9: "Therefore, the SRSE can achieve improved detection and prediction of dangerous situations."), based on determining the object situation, determining a message type for notifying at least one of the object data and the object situation to the vehicle (see at least Aoude Col 10 Lines 1-6: "We use the term "early warning" broadly to include, for example, any notice, alert, instruction, command, broadcast, transmission, or other sending or receiving of information that identifies, suggests, or is in any way indicative of a dangerous situation and that is useful for collision avoidance."), and transmitting a message generated according to the determined message type through a communicator (see at least Aoude Col 11 Lines 24-26: "The system can be tailored to make predictions for that particular intersection and to send alerts to the entities in the 25 vicinity of the device broadcasting the alerts.").
Regarding claim 14, Aoude remains as applied to claim 13. Aoude further anticipates wherein the transmitting the message further comprises, based on determining that the object situation is the dangerous situation, generating an emergency message including information about the dangerous situation and transmitting the emergency message to the vehicle (see at least Aoude Col 18 Lines 37-40: "If a hazard is predicted, a message will be broadcast from the RSE to the OBE or the OPE or both, alerting each entity of 40 the intended path of the other").
Regarding claim 15, Aoude remains as applied to claim 13. Aoude further anticipates further comprising determining a transmission time point for transmitting the emergency message based on a degree of danger of the dangerous situation (see at least Aoude Col 18 Lines 40-42: " allowing each of them to take a pre-emptive action with enough time to avoid the collision.").
Regarding claim 19, Aoude remains as applied to claim 13. Aoude further anticipates determining whether the object is capable of communicating with the vehicle, based on at least one of the obtained object data or identification information of the object, the identification information being transmitted from the object (see at least Aoude Col 31 Lines 61-64: "Dark road entities do not advertise (e.g., broadcast) their location, so they are invisible to connected entities that may expect all road entities to broadcast their information (that is, to be connected entities).").
Regarding claim 20, Aoude anticipates A non-transitory computer-readable recording medium storing a program including executable instructions, which when executed by a processor, cause the processor to perform a method of assisting autonomous driving of a vehicle (see at least Aoude Col 1 Lines 37-39: "there is a processor and a storage for instructions executable by the processor to perform actions including the following"), the method comprising: obtaining object data of an object located in a driving environment of the vehicle (see at least Aoude Col 23-24 Lines 67-3: "The data included in the unified format from all of the sensors will include the global location, speed, and heading of every entity using the intersection independently of how it was detected."), based on determining that the object is incapable of communicating with the vehicle (see at least Aoude Col 32 Lines 44-45: "To address the conflict, the RSE can filter the connected road entities from its list of dark entities."), obtaining an object situation of the object, the object situation being determined based on the object data (see at least Aoude Col 24 Lines 4-7: "Armed with this unified global data, a smart RSE can not only detect and predict the movement of entities, but also can determine the relative positions and headings of different entities with respect to each other."), determining whether the object situation is a dangerous situation (see at least Aoude Col 24 Lines 7-9: "Therefore, the SRSE can achieve improved detection and prediction of dangerous situations."), based on determining the object situation, determining a message type for notifying at least one of the object data and the object situation to the vehicle (see at least Aoude Col 10 Lines 1-6: "We use the term "early warning" broadly to include, for example, any notice, alert, instruction, command, broadcast, transmission, or other sending or receiving of information that identifies, suggests, or is in any way indicative of a dangerous situation and that is useful for collision avoidance."), and transmitting a message generated according to the determined message type through a communicator (see at least Aoude Col 11 Lines 24-26: "The system can be tailored to make predictions for that particular intersection and to send alerts to the entities in the 25 vicinity of the device broadcasting the alerts.").
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4-6 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Aoude further in view of ETSI TS 101 536-1 (already of record), referred to as “ETSI”.
Regarding claim 4, Aoude remains as applied to claim 2. Aoude further teaches adjusting the frequency of collecting data based on the criticality of protentional hazards but does not explicitly teach wherein the processor is further configured to execute the one or more instructions to determine a number of times to transmit the emergency message, based on a degree of danger of the dangerous situation. However, ETSI teaches in a similar field of intelligent transport system “If the priority level is set to 0 or 1, the DENM shall be repeated or updated with a time period equal or less than 100 ms” (see at least section 6.3). It would have been obvious to someone skilled in the art before the effective filling date to modify Aoude with ETSI based on the motivation to improve the probability a vehicle receives the emergency broadcast.
Regarding claim 5, Aoude remains as applied to claim 2. Aoude further teaches sending or receiving of information that identifies, suggests, or is in any way indicative of a dangerous situation and that is useful for collision avoidance but does not explicitly teach wherein the processor is further configured to execute the one or more instructions to determine a communication channel among a plurality of communication channels through which the emergency message is to be transmitted, based on a degree of danger of the dangerous situation. However, ETSI teaches in a similar field of intelligent transport system “the CAM and DENM shall be transmitted in an ITS G5A channel [6] assigned for road safety applications” (see at least section 6.2). It would have been obvious to someone skilled in the art to have a dedicated channel for emergency broadcasts based on the motivation to not clutter existing communication channels.
Regarding claim 6, Aoude remains as applied to claim 1. Aoude further teaches adjusting the frequency of collecting data based on the criticality of protentional hazards but does not explicitly teach wherein the processor is further configured to execute the one or more instructions to, based on determining that the object situation is not a dangerous situation, generate a default message and transmit the default message based on a pre-set cycle. However, ETSI teaches in a similar field of intelligent transport system “If the prioirty level is set to 2, the DENM can be repeated or updated with a time period between 100 ms and 1 s (e.g. according to the load on the assigned safety channel)” (see at least section 6.3). It would have been obvious to someone skilled in the art before the effective filling date to modify Aoude with ETSI based on the motivation to decrease strain on the network in non-critical situations.
Regarding claim 16, Aoude remains as applied to claim 13. Aoude further teaches adjusting the frequency of collecting data based on the criticality of protentional hazards but does not explicitly teach wherein the processor is further configured to execute the one or more instructions to determine a number of times to transmit the emergency message, based on a degree of danger of the dangerous situation. However, ETSI teaches in a similar field of intelligent transport system “If the priority level is set to 0 or 1, the DENM shall be repeated or updated with a time period equal or less than 100 ms” (see at least section 6.3). It would have been obvious to someone skilled in the art before the effective filling date to modify Aoude with ETSI based on the motivation to improve the probability a vehicle receives the emergency broadcast.
Regarding claim 17, Aoude remains as applied to claim 13. Aoude further teaches sending or receiving of information that identifies, suggests, or is in any way indicative of a dangerous situation and that is useful for collision avoidance but does not explicitly teach wherein the processor is further configured to execute the one or more instructions to determine a communication channel among a plurality of communication channels through which the emergency message is to be transmitted, based on a degree of danger of the dangerous situation. However, ETSI teaches in a similar field of intelligent transport system “the CAM and DENM shall be transmitted in an ITS G5A channel [6] assigned for road safety applications” (see at least section 6.2). It would have been obvious to someone skilled in the art to have a dedicated channel for emergency broadcasts based on the motivation to not clutter existing communication channels.   
Regarding claim 18, Aoude remains as applied to claim 13. Aoude further teaches adjusting the frequency of collecting data based on the criticality of protentional hazards but does not explicitly teach wherein the processor is further configured to execute the one or more instructions to, based on determining that the object situation is not a dangerous situation, generate a default message and transmit the default message based on a pre-set cycle. However, ETSI teaches in a similar field of intelligent transport system “If the priority level is set to 2, the DENM can be repeated or updated with a time period between 100 ms and 1 s (e.g. according to the load on the assigned safety channel)” (see at least section 6.3). It would have been obvious to someone skilled in the art before the effective filling date to modify Aoude with ETSI based on the motivation to decrease strain on the network in non-critical situations.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bloomquist et al. (US Pub. No. 2004/0130463) discloses a network of modules to monitor a roadway and provide early warnings. Rodgers et al. (US Pub. No. 2005/0073438) discloses a system and method to provide pedestrians and vehicles alerts of potential vehicle-pedestrian collisions. Schaefer et al. (US Pub. No. 2015/0221221) discloses system that detects hazardous conditions and congestion and sends out warnings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER SWIDLER whose telephone number is (571)272-3913. The examiner can normally be reached Monday- Thursday 8 - 5 pm EST and Friday 8 - 12 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571)272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






	/T.S./     Examiner, Art Unit 3663                                                                                                                                                                                                   



/ADAM D TISSOT/Primary Examiner, Art Unit 3663